Citation Nr: 0820647	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-25 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to service connection for innocently acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. O'Herron, Law Clerk



INTRODUCTION

The veteran was on active duty from June 1982 to September 
1983 and from February 1986 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision which 
denied service connection for PTSD.  The Board is aware of 
the veteran's two periods of service and notes that this 
action is in regard to his first period.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, every veteran shall be taken to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1132; 38 C.F.R. § 3.304(b); see also 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (to 
rebut the presumption of soundness, the evidence must clearly 
and unmistakably show not only that the disorder at issue 
pre-existed entry into service, but that the disorder did not 
undergo aggravation in or as a result of service).

The veteran's April 1982 entrance examination shows no 
indication of any prior psychiatric condition or treatment 
and notes that the veteran was in good health.
 
In June 1983, the veteran received an in-service psychiatric 
examination upon a recommendation that he be disenrolled from 
service.  The examiner noted that the veteran had received 
psychiatric treatment prior to service and that the veteran 
had withheld this information on his entrance examination.  

The examiner noted that the veteran displayed immaturity, 
lack of responsibility, and inability to perform under 
stress.  However, the examiner concluded that there was not 
sufficient evidence to diagnose the veteran with a 
personality disorder.  The veteran was administratively 
discharged from the Navy due to his fraudulent enlistment.  
 
Subsequent to his discharge from his first period of service, 
the veteran received psychiatric treatment from January 1987 
to November 1987 during a second period of service.  In a 
February 1987 record, the psychiatrist concluded that the 
veteran had avoidant personality disorder.  

In an October 1994 record, the veteran was diagnosed with 
attention deficit disorder and an unspecified personality 
disorder after stating that he had difficulty concentrating 
and was easily upset.  

In a February 1997 record, the veteran complained of 
difficulty with relationships, in dealing with problems and 
with his anger and he was diagnosed with adjustment disorder.  

In a March 2003 record, the veteran received treatment for 
depression, anxiety, and attention deficit hyperactivity 
disorder (ADHD).  He was diagnosed with dysthymic disorder, 
adjustment disorder with mixed anxiety and depression, and an 
unspecified personality disorder.  

In an April 2003 record, the veteran was again diagnosed with 
dysthymic disorder, and with social phobia.  The examining 
psychiatrist also noted his history of ADHD.  

From December 2005 to October 2006 the veteran received 
private psychiatric care.   In August and September 2006 
records, the veteran reported having recurring disturbing 
dreams, depression, and anxiety regarding in-service trauma.  

In an October 2006 record, the psychiatric examiner stated 
that the veteran likely suffered from cyclothymia and post-
traumatic stress disorder (PTSD) and that his psychiatric 
situation was due to the trauma suffered in service.  

In an April 2007 record, the veteran was diagnosed with 
bipolar disorder and ADHD. In a June 2007 record, the 
psychiatrist stated that the veteran experienced a great 
increase in anxiety, depression and embarrassment when 
discussing his in-service trauma.  The psychiatrist stated 
that the veteran's diagnosed bipolar disorder was relevant to 
the veteran's in-service trauma.

Given the evidence of record, the Board finds that a VA 
examination is "necessary" to clarify whether the veteran's 
current psychiatric condition  is etiologically related to 
his first period of service.  See 38 U.S.C.A. §§ 1132, 
5103A(d); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 
370 F.3d at 1096 (Fed. Cir. 2004); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board also notes that the veteran is currently receiving 
disability benefits from the Social Security Administration 
(SSA).  The VA regulations provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, such as the SSA.  

VA will end such efforts to obtain records from a Federal 
department or agency, such as the SSA, only if VA concludes 
that the records sought do not exist or that further efforts 
to obtain the records would be futile.  See 38 C.F.R. § 
3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 38 
U.S.C.A. §§ 5103 and 5103A (West 2002 & 
Supp. 2007), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
current treatment records not yet 
received. Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source. The 
veteran should also be informed that he 
can submit evidence to support his claim.  

3.  The RO should request all records of 
treatment of the veteran from the Social 
Security Administration (SSA) 
corresponding to his disability benefits 
application.
All records received by the RO must be 
added to the claims file.  If the search 
for such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  

The claims folder, to include a copy of 
this REMAND, must be made available to 
and reviewed by the examiner.  A notation 
to the effect that this record review 
took place should be included in the 
report of the examiner.  Any indicated 
studies should be performed.  

Based upon the review of the claims 
folder and the examination results, the 
examiner should answer the following 
questions with respect to any current 
psychiatric disorder: 

*	Does the evidence of record clearly 
and unmistakably show that an 
innocently acquired  psychiatric 
disorder, including PTSD, existed 
prior to the veteran's entrance onto 
active duty in connection with his 
first period of service?  

*	With respect to any such condition 
that the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the conditions 
clearly and unmistakably undergo NO 
aggravation during or as a result of 
his first period of active service?  

*	If the physician is of the opinion 
that a psychiatric disorder, 
including PTSD, did not preexist 
service, is it at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) that any current 
psychiatric disability, including 
PTSD had its onset in service?  

The rationale for all opinions expressed 
must be clearly set forth by the 
physician in the examination report.  

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


